738 N.W.2d 760 (2007)
Kathleen OVERALL, Plaintiff-Appellee,
v.
Bob HOWARD, Defendant, and
Lincoln Consolidated Schools, Defendant-Appellant.
Docket No. 134056. COA No. 274588.
Supreme Court of Michigan.
September 26, 2007.
On order of the Court, the application for leave to appeal the April 26, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals, and, for the reasons stated in the Court of Appeals dissenting opinion, we REMAND this case to the Washtenaw Circuit Court for entry of judgment in favor of defendant Lincoln Consolidated Schools.